Citation Nr: 0604792	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
bilateral hearing loss and tinnitus.

The veteran noted her disagreement in August 2001 and a 
statement of the case (SOC) was issued in December 2002.  
However, in the VA Form 9 received in January 2003, the 
veteran only appealed the issue regarding service connection 
for tinnitus.  Therefore, the Board will review only the 
issue listed on the title page.  

A personal hearing was held before the undersigned Veterans 
Law Judge (VLJ) in June 2005.  


FINDING OF FACT

The veteran's bilateral tinnitus is due to acoustic trauma in 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze VA's 
development of the claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of her 
tinnitus are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

The veteran's service medical records do not show any 
complaints, findings or diagnoses regarding tinnitus.  

In written statements, as well as in testimony given at a 
June 2005 hearing before the undersigned VLJ, the veteran 
reported that her duties included being exposed to airplane 
engine noise.  Further, the veteran's service medical records 
indicate that she was routinely exposed to hazardous noise.  
The Board finds that this veteran's statements and testimony 
in regard to her noise exposure are credible and consistent 
with her military service.  Further, the veteran has reported 
continuity of tinnitus since service discharge.  

In August 2005 a private audiologist noted that the veteran 
reported a history of tinnitus since 1991.  The audiologist 
stated that her tinnitus is "a[t] least as likely as not" 
caused by noise exposure from her military experience. 

Taking into consideration the veteran's inservice history, 
the audiologist's opinion as to causation, and the veteran's 
statements to the effect that she had tinnitus thereafter, 
the Board concludes that the preponderance of the evidence 
regarding tinnitus warrants service connection.  


ORDER


Service connection for tinnitus is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


